Court of Appeals, State of Michigan

                                           ORDER
                                                                  Mark T. Boonstra
People of MI v Octavius Martez Hall                                Presiding Judge

Docket No.    348467                                              Mark J. Cavanagh

LC No.        18-001384-01-FC                                     Stephen L. Borrello
                                                                   Judges


             The motion for reconsideration is GRANTED, and this Court's opinion issued
November 19, 2020 is hereby VACATED. A new opinion is attached to this order.




                                                   _______________________________
                                                    Presiding Judge




                              January 14, 2021